ELLS, J.
The applicant rendered services to the Receiver, the First National Bank, for which it .has not been paid. The work was done in pursuance of a contract approved by the Court. The bill ought to have been presented to the original receiver and paid by it before it turned over the estate to the successor receiver. Good reason has been shown to this Court on this hearing as to why the bill was not so presented. It is therefore in order that it be now paid by the present receiver.
The remaining question is as to the amount. In fairness, it should be the same sum which would have been paid if the bill had been presented to the original receiver, and working on that basis I arrive at the sum of $21?., which the receiver is directed to pay.